By the Court,

Downed, J.
The only question in this case is, did the court below err in refusing to permit the defendant to be sworn as a witness in her own behalf? It is contended that sec. 2, ch. 134, Laws of 1858, has made the parties in actions for divorce competent witnesses. The statute reads: “A party to a civil action or proceeding may be examined as a witness in his or her own behalf on the trial, except,” &c. The statute is very broad. It enumerates certain exceptions to the general rule, which is equivalent to the exclusion of all others. Bxpressio unius est exclusio aMerius. Actions for divorce are not-within the exceptions. We cannot matean exception where the statute has made none, and must hold that the defendant had a right to be examined on her own behalf.
Judgment of the court below reversed, with costs, and a new trial ordered.